The petition of the defendant planning and zoning commission of the town of Litchfield and intervening defendant Karen A. Grimes for certification for appeal *926from the Appellate Court, 45 Conn. App. 89 (AC 15831), is granted, limited to the following issue:
The Supreme Court docket number is SC 15714.
Gail E. McTaggart and Robert L. Fisher, Jr., in support of the petition.
Kenneth R. Slater, Jr., in opposition.
Decided June 25, 1997
“Under the circumstances of this case, did the Appellate Courtproperly (1) reverse the trial court’s judgment dismissing the plaintiffs zoning appeal, and (2) remand the case with direction to grant the plaintiffs application for subdivision approval and for a special exception?”